                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         STEVE GARRISON and
                                   7     CEDRIC WILLIAMS,                                    Case No. 18-cv-05615-YGR (PR)

                                   8                    Plaintiffs,                          ORDER OF DISMISSAL WITHOUT
                                                                                             PREJUDICE
                                   9              v.

                                  10     STATE OF CALIFORNIA, et al.,
                                  11                    Defendants.

                                  12          Plaintiffs Steve Garrison and Cedric Williams, who are both state prisoners, filed the
Northern District of California
 United States District Court




                                  13   present pro se prisoner action under 42 U.S.C. § 1983.
                                  14          As an initial matter, the Court finds that Plaintiffs Garrison and Williams should proceed in
                                  15   two separate cases. Because Plaintiffs have limited access to one another and cannot represent
                                  16   each other in these proceedings, basic case management principles of delay reduction and
                                  17   avoidance of confusion call for Plaintiffs’ claims to proceed separately. Accordingly, Plaintiff
                                  18   Williams is DISMISSED as a plaintiff from this action without prejudice to his filing a new case
                                  19   in which he is the only plaintiff, and his application to proceed in forma pauperis (dkt. 4) in this
                                  20   case is DENIED without prejudice to his filing it in a new action.
                                  21          On September 13, 2018, the Clerk of the Court sent a notice to Plaintiff Garrison,
                                  22   informing him that his action could not go forward until he paid the filing fee or filed a completed
                                  23   prisoner’s in forma pauperis application. The Clerk sent Plaintiff Garrison a blank in forma
                                  24   pauperis application and told him that he must pay the fee or return the completed application
                                  25   within twenty-eight days or his action would be dismissed. On September 21, 2018, Plaintiff
                                  26   Garrison filed an in forma pauperis application,1 but did not include a prisoner trust account
                                  27
                                              1
                                  28            The Court notes that Plaintiff Williams also signed the same in forma pauperis
                                       application. See Dkt. 4.
                                   1   statement for the previous six months or a certificate of funds. More than twenty-eight days have

                                   2   passed, and Plaintiff Garrison has not paid the filing fee or returned the prisoner trust account

                                   3   statement and certificate of funds.

                                   4          Accordingly, this action is DISMISSED WITHOUT PREJUDICE. Plaintiff Garrison’s in

                                   5   forma pauperis application is DENIED as incomplete. Dkt. 4. The Clerk shall terminate all other

                                   6   pending motions, including the motion for appointment of counsel (dkt. 7), and close the file.

                                   7          IT IS SO ORDERED.

                                   8   Dated: November 13, 2018                         ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                   9                                                    United States District Court Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
